Case 1:19-cv-00271 Document15 Filed 07/26/19 Page 1 of 2 PagelD #: 60

 

JUL 2 6 208

 

 

 

RORY L, PERRY Uh, CLERK

° U.S. District Court /
ia ¢ Boathern pisirigt oh Wes\Mrginia

 

 

le Courfg fo.

amo _
eI (LET 1g

if. . , pt
[ats fled RMON cA La ieee +t s

Ler
oe tee

XL uf Se pee fia

[Cay fee:
ae hse KANG Le Vln i ZF LO Avot t/a te

Sofie Cea if Yide éecl "oud cAle forse | gts.

7

[ede he en KA bu Ahoy f¢$ EK eo Mg oo

[19 ev- 002.7 |

x A £2022. Lice’ a atta Sher fe. ee

DA, Lay Zo Sh na th aasbitpe Get.

4]
> aa
yet oF ett,

pf AY 3 2
uy

 

eli

Sel fe, Ea mud orf Wels fre # CO ge
4? / 2A EC
v

bls wh: s jaresuid

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00271.. Document.15_ Filed 07/26/19. Page 2 of 2 eae fe Ol

Fella ch frshean

 

 

G8 PX AU
‘gp dsheruf en.
|: 8 S987 FOREVER-USA
‘wi
e Clerk Uni feel Shes District Court
6)
ae ELizaberh koe Federa Bull ding
ts @ |
OS 66 | federal streer, KM (000
ef
= Biveferted W Va,
wn _—
re

“eae fom CUE 2 HAM HELE ety hile HPypbylyh]

 

 
